CUSHING, J.
Epitomized Opinion
First Publication of this Opinion
This action was brought by Jamieson, of Pennsylvania, against Davis as litigation agent *48for the U. S. R. R. Administration for dam ages for failing to return tank cars belonging to Jamieson, which cars were damaged in Ashtabula County. Summons was served on J. A. Rosenberg, a regular ticket agent at Cleveland, for Davis.
Attorneys — Chamberlain & Fuller, for Jamie-son; Tolies, Hogsett, Ginn & Morley, all of Cleveland, for Davis.
The court granted a motion to quash the service of summons on- authority of 11273 GC., tended that this is not an action against a R. R. Co. for damages to persons or property, or for wrongful death, must be brought in the county where the cause of action arose, or where the claim'ant resides. Jamieson contended that this is not an action agaisst a R. R. and the statute does not apply. In affirming the judgment quashing the service, the Court of Appeals held:
Actions against the U. S. Ry. Administration may be brought in the same courts where the railway company could be sued. 41 U. S. Stat. at L. 461. Therefore 11273 GC. applies and the action must be brought either where the action occurred or where Jamieson resides, and as Jamieson is a non-resident of Ohio and the accident occurred in Ashtabula County, the Cuyahoka Common Pleas had no jurisdiction. Loftus v. Parr, decided by Ohio Supreme, Jan. 1923, controls.